                                            Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12        SIMON CHAN,                                     Case No. 20-CV-05593-LHK
Northern District of California
 United States District Court




                                  13                     Appellant,                         ORDER AFFIRMING BANKRUPTCY
                                                                                            COURT’S ORDER DENYING
                                  14               v.                                       APPELLANT’S MOTION TO
                                                                                            CONVERT TO CHAPTER 13
                                  15        LOIS I. BRADY, et al.,
                                                                                            Re: Dkt. No. 14
                                  16                     Appellees.

                                  17
                                                Appellant Simon Chan (“Appellant”) appeals the Bankruptcy Court’s order denying
                                  18
                                       Appellant’s motion to convert Appellant’s Chapter 7 bankruptcy proceedings to Chapter 13. ECF
                                  19
                                       No. 1. Trustee Lois I. Brady (“the bankruptcy trustee”) and Michael Scott Frazer, Alan Miller,
                                  20
                                       William Chan, Michelle Chan, Jeff Chang, Tomas Velken, and Julie Lam (collectively, “the
                                  21
                                       Frazer Creditors”) (all collectively, “Appellees”) filed response briefs. ECF Nos. 15, 16. Appellant
                                  22
                                       filed a reply. ECF No. 19. Having considered the parties’ submissions, the relevant law, and the
                                  23
                                       record in this case, the Court AFFIRMS the Bankruptcy Court’s order denying Appellant’s motion
                                  24
                                       to convert to Chapter 13.
                                  25
                                       I.       BACKGROUND
                                  26
                                                The January 24, 2018 Statement of Decision
                                  27
                                                                                        1
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
                                          Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 2 of 11




                                   1          On March 28, 2014, the Frazer Creditors sued Appellant in California Superior Court for

                                   2   the County of Contra Costa and alleged that Appellant defrauded the Frazer Creditors in

                                   3   connection with a real estate investment venture in Beijing, China. Bankruptcy Trustee’s ER 73–

                                   4   90; see also Chan v. Frazer, 620 B.R. 106, 108 (N.D. Cal. 2020). According to the Frazer

                                   5   Creditors, Appellant received funds from the Frazer Creditors but never provided an accounting or

                                   6   any records regarding these funds. Bankruptcy Trustee’s ER at 77–78. Instead, Appellant

                                   7   deposited the funds into his personal bank accounts and placed title to the condominium units in

                                   8   his name. Id. The Frazer Creditors claimed that Appellant concealed this information and made

                                   9   misrepresentations about the status of the investments. Id. at 77–78, 84–85. As a result, the Frazer

                                  10   Creditors alleged causes of action for intentional fraud and deceit, negligent misrepresentation,

                                  11   breach of fiduciary duty, unfair business practice, and unjust enrichment. Id. at 80.

                                  12          On January 24, 2018, following a bench trial, the California Superior Court issued detailed
Northern District of California
 United States District Court




                                  13   factual findings and conclusions of law in a 17-page Statement of Decision. Id. at 73–90. The

                                  14   Statement of Decision rejected all of Appellant’s cross claims, id. at 86–88, and found in favor of

                                  15   the Frazer Creditors on all their causes of action except their negligent misrepresentation claim. Id.

                                  16   at 80–84. Accordingly, the California Superior Court awarded compensatory damages as follows:

                                  17   $373,109 for Julie Lam; $263,371 for Michael Scott Frazer; $131,686 for Jeff Chang; $131,686

                                  18   for William and Michelle Chan; $131,686 for Tomas Velken; and $131,686 for Alan Miller. Id. at

                                  19   86. The Statement of Decision also noted that the parties stipulated to bifurcate the issue of

                                  20   punitive damages and set a conference for February 6, 2018 to schedule the punitive damages

                                  21   phase of the trial. Id. at 89. On April 18, 2018, the California Superior Court entered judgment in

                                  22   favor of the Frazer Creditors and against Appellant. Id. at 36.

                                  23          Appellant’s Chapter 7 Bankruptcy Proceedings
                                  24          On January 25, 2018, one day after the Statement of Decision was issued, Appellant filed a

                                  25   Chapter 7 bankruptcy petition in this district. Id. at 4–5. This automatically stayed the California

                                  26   Superior Court action before the California Superior Court could conduct the punitive damages

                                  27
                                                                                         2
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
                                          Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 3 of 11




                                   1   trial and before the California Superior Court entered judgment. See 11 U.S.C. § 362 (stating that

                                   2   the initiation of bankruptcy proceedings triggers an automatic stay of the continuation of any

                                   3   “judicial, administrative, or other action or proceeding” against the debtor).

                                   4          Appellant’s First Bankruptcy Appeal
                                   5          On August 9, 2019, the Bankruptcy Court entered an order denying Appellant’s motion for

                                   6   summary judgment and granting the Frazer Creditors’ motion for summary judgment as to

                                   7   compensatory damages. Chan v. Frazer, 620 B.R. at 110. The Bankruptcy Court concluded that

                                   8   the California Superior Court decision granting the Frazer Creditors compensatory damages had

                                   9   preclusive effect, and thus, Appellant was collaterally estopped from relitigating that issue before

                                  10   the Bankruptcy Court. Id. at 109–10.

                                  11          On August 23, 2019, Appellant filed a notice of appeal of the Bankruptcy Court’s order.

                                  12   Id. On November 22, 2019, Appellant filed an opening brief. Id. On January 10, 2020, the Frazer
Northern District of California
 United States District Court




                                  13   Creditors filed a response brief. Id. On February 6, 2020, Appellant filed a reply brief. Id.

                                  14          On August 17, 2020, this Court affirmed the Bankruptcy Court’s order granting the Frazer

                                  15   Creditors’ motion for summary judgment as to compensatory damages. Id. at 110–14. This Court

                                  16   concluded that Appellant was barred from relitigating compensatory damages by the doctrine of

                                  17   collateral estoppel because Appellant litigated the issues of liability and compensatory damages in

                                  18   the California Superior Court action to final judgment and application of the collateral estoppel

                                  19   doctrine would not be contrary to public policy. Id.

                                  20          Appellant’s Second Bankruptcy Appeal
                                  21          On July 8, 2019, Appellant amended his Schedules A/B, which list property, to include

                                  22   potential RICO, malicious prosecution, and abuse of process claims (collectively, the “RICO

                                  23   claims”) against the Frazer Creditors and their attorneys with a value of $0. See Case No. 20-CV-

                                  24   6569-LHK, ECF No. 19, at 3. Appellant states that his RICO claims allege that, in the state court

                                  25   litigation between the Frazer Creditors and Appellant, the Frazer Creditors committed perjury

                                  26   when they testified regarding which version of the private placement memorandum they relied on

                                  27
                                                                                         3
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
                                             Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 4 of 11




                                   1   when determining whether to invest in the Beijing project and when they denied any knowledge of

                                   2   a legal opinion that stated that the investment funds had to be held in Appellant’s personal

                                   3   account. Id. On October 23, 2019, Appellant amended his Schedules A/B to change the value of

                                   4   the RICO claims from $0 to $2,500,000. Id.

                                   5            On April 10, 2020, the bankruptcy trustee agreed to settle the RICO claims with the Frazer

                                   6   Creditors for $7,500. Id. That same day, Appellant filed a motion to compel abandonment of the

                                   7   RICO claims on the grounds that the RICO claims are burdensome and of inconsequential value.

                                   8   Id.

                                   9            On June 10, 2020, the Bankruptcy Court entered an order approving the bankruptcy

                                  10   trustee’s settlement of the RICO claims and denying Appellant’s motion to compel abandonment

                                  11   of the RICO claims. Id. at 4.

                                  12            On September 18, 2020, Appellant filed a timely notice of appeal of the Bankruptcy
Northern District of California
 United States District Court




                                  13   Court’s order regarding the RICO claims. Case No. 20-CV-06569-LHK, ECF No. 1. On March

                                  14   18, 2021, Appellant filed an opening brief. Case No. 20-CV-06569-LHK, ECF No. 14. On April

                                  15   15, 2021, the bankruptcy trustee filed a response brief. Case No. 20-CV-06569-LHK, ECF No. 15.

                                  16   On May 14, 2021, Appellant filed a reply brief. Case No. 20-CV-06569-LHK, ECF No. 18.

                                  17            On August 13, 2021, this Court affirmed the Bankruptcy Court’s order approving the

                                  18   bankruptcy trustee’s settlement of the RICO claims and denying Appellant’s motion to compel

                                  19   abandonment of the RICO claims. See Case No. 20-CV-06569-LHK, ECF No. 19. The Court

                                  20   concluded that the Bankruptcy Court did not err in concluding that the settlement was reasonable,

                                  21   fair, and equitable because Appellant’s RICO claims were unlikely to succeed, RICO claims are

                                  22   complex and time-consuming to litigate, and it was in the interest of the creditors to settle the

                                  23   bankruptcy and allow the bankruptcy trustee to disburse funds. Id. at 5–7. The Court then

                                  24   concluded that the Bankruptcy Court did not err in denying Appellant’s motion to compel

                                  25   abandonment of Appellant’s RICO claims because Appellant’s RICO claims were not burdensome

                                  26   to Appellant’s estate and conferred value and benefit to Appellant’s estate. Id. at 10–11.

                                  27
                                                                                         4
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
                                             Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 5 of 11



                                                Appellant’s Motion to Convert His Chapter 7 Proceedings to Chapter 13
                                   1
                                                On May 22, 2020, more than 30 months after filing his bankruptcy petition, Appellant
                                   2
                                       sought to convert his Chapter 7 bankruptcy proceedings to Chapter 13. Bankruptcy Trustee’s ER
                                   3
                                       at 20. On May 27, 2020, the bankruptcy trustee filed an objection to Appellant’s motion to convert
                                   4
                                       to Chapter 13. Id. at 21. On May 28, 2020, the Frazer Creditors filed an objection to Appellant’s
                                   5
                                       motion to convert to Chapter 13. Id.
                                   6
                                                On July 20, 2020, the Bankruptcy Court denied Appellant’s motion to convert to Chapter
                                   7
                                       13. Bankruptcy Trustee’s ER at 273–79. The Bankruptcy Court concluded that Appellant was
                                   8
                                       ineligible for Chapter 13 under Bankruptcy Code Section 109(e), which stated at the time that
                                   9
                                       Appellant filed his bankruptcy petition that “[o]nly an individual with regular income that owes,
                                  10
                                       on the date of the filing of the petition, noncontingent, liquidated, unsecured debts of less than
                                  11
                                       $394,725 . . . may be a debtor under chapter 13 of this title.” Id.
                                  12
Northern District of California




                                                On August 12, 2020, Appellant filed a timely notice of appeal of the Bankruptcy Court’s
 United States District Court




                                  13
                                       July 20, 2020 decision denying Appellant’s motion to convert to Chapter 13. ECF No. 1. On
                                  14
                                       January 18, 2021, Appellant filed an opening brief. ECF No. 14 (“Appellant’s Br.”). On February
                                  15
                                       16, 2021, Trustee filed a response brief. ECF No. 15 (“Trustee’s Br.”). On February 17, 2021, The
                                  16
                                       Frazer Creditors filed a response brief. ECF No. 16 (“The Frazer Creditors’ Br.”). On March 19,
                                  17
                                       2021, Appellant filed a reply brief. ECF No. 19 (“Appellant’s Reply”).
                                  18
                                       II.      LEGAL STANDARD
                                  19
                                                A federal district court has jurisdiction to entertain an appeal from a bankruptcy court
                                  20
                                       under 28 U.S.C. § 158(a), which provides that “[t]he district courts of the United States shall have
                                  21
                                       jurisdiction to hear appeals . . . from final judgments, orders, and decrees[ ] of bankruptcy
                                  22
                                       judges[.]” On appeal, a district court reviews a bankruptcy court’s conclusions of law de novo, and
                                  23
                                       the bankruptcy court’s factual findings for clear error. In re Greene, 583 F.3d 614, 618 (9th Cir.
                                  24
                                       2009) (citing In re Raintree Healthcare Corp., 431 F.3d 685, 687 (9th Cir. 2005)); In re Salazar,
                                  25
                                       430 F.3d 992, 994 (9th Cir. 2005) (“We review the bankruptcy court’s conclusions of law de novo
                                  26
                                       and its factual findings for clear error.”).
                                  27
                                                                                          5
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
                                          Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 6 of 11



                                       III.     DISCUSSION
                                   1
                                                Under Bankruptcy Code § 706(a), a Chapter 7 debtor may file a motion to convert to
                                   2
                                       Chapter 13 at any time as long as the case has not previously been converted to Chapter 7. 11
                                   3
                                       U.S.C. § 706(a). However, under Bankruptcy Code § 706(d), the debtor must be eligible to be a
                                   4
                                       debtor under Chapter 13 in order to convert to Chapter 13. 11 U.S.C. § 706(d). Bankruptcy Code §
                                   5
                                       109(e) defines who is eligible to be a debtor under Chapter 13, and its eligibility debt limits are
                                   6
                                       strictly constructed. 11 U.S.C. § 109(e); Soderlund v. Cohen, 236 B.R. 271, 274 (9th Cir. BAP
                                   7
                                       1999).
                                   8
                                                At the time that Appellant filed his petition for bankruptcy, Bankruptcy Code § 109(e)
                                   9
                                       provided that “[o]nly an individual with regular income that owes, on the date of the filing of the
                                  10
                                       petition, noncontingent, liquidated, unsecured debts of less than $394,725 . . . may be a debtor
                                  11
                                       under chapter 13 of this title.” 11 U.S.C. § 109(e) (2018). The term “debt” is defined in the
                                  12
Northern District of California




                                       Bankruptcy Code as “liability on a claim.” 11 U.S.C. § 101(12). The term “claim” is defined in
 United States District Court




                                  13
                                       the Bankruptcy Code as a “right to payment, whether or not such right is reduced to judgment,
                                  14
                                       liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
                                  15
                                       equitable, secured, or unsecured.” 11 U.S.C. § 101(5).
                                  16
                                                In Appellant’s bankruptcy proceedings, the Bankruptcy Court denied Appellant’s motion
                                  17
                                       to convert to Chapter 13 on the grounds that Appellant was ineligible under § 109(e). Bankruptcy
                                  18
                                       Trustee’s ER 273–79. The Bankruptcy Court concluded that Appellant was ineligible because
                                  19
                                       Appellant owed noncontingent, liquidated, unsecured debts of more than $394,725 at the time that
                                  20
                                       Appellant filed his petition for bankruptcy. Id.
                                  21
                                                In the instant appeal, Appellant contends that the Bankruptcy Court erred in determining
                                  22
                                       that Appellant was ineligible to convert to Chapter 13. Specifically, Appellant contends that: (1)
                                  23
                                       the Bankruptcy Court erred in considering the January 24, 2018 Statement of Decision; and (2) the
                                  24
                                       Bankruptcy Court erred in concluding that Appellant’s debt to the Frazer Creditors was liquidated
                                  25
                                       and noncontingent. After addressing each of Appellant’s arguments in turn, the Court concludes
                                  26
                                       that the Bankruptcy Court properly determined that Appellant had more than $394,725 in
                                  27
                                                                                          6
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
                                          Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 7 of 11




                                   1   noncontingent, liquidated, unsecured debts at the time that Appellant filed his petition and was

                                   2   thus ineligible to convert to Chapter 13.

                                   3              The Bankruptcy Court did not err in considering the Statement of Decision.
                                   4              Appellant contends that the Bankruptcy Court erred in considering the Statement of

                                   5   Decision because: (1) the Frazer Creditors’ and bankruptcy trustee’s objections were not made in

                                   6   good faith; and (2) the Statement of Decision is a post-petition event that the Bankruptcy Court

                                   7   could not consider. Appellant’s Br. at 15 –18, 26–27, 29–37. The Court addresses each argument

                                   8   in turn.

                                   9              First, Appellant contends that the Frazer Creditors’ and bankruptcy trustee’s objections

                                  10   were not made in good faith. Appellant’s Br. at 15–18, 26–27. The Ninth Circuit has stated that

                                  11   “the rule for determining Chapter 13 eligibility under § 109(e) [is] that eligibility should normally

                                  12   be determined by the debtor’s originally filed schedules, checking only to see if the schedules
Northern District of California
 United States District Court




                                  13   were made in good faith.” Scovis v. Henrichsen, 249 F.3d 975, 982 (9th Cir. 2001). However,

                                  14   “where a good faith objection to eligibility has been filed by a party in interest, the bankruptcy

                                  15   court can make a limited inquiry outside of the schedules to determine if the Debtor estimated her

                                  16   debts in good faith, and if not, whether she was eligible for chapter 13 relief.” Fountain v.

                                  17   Deutsche Bank Nat’l Trust Co., 612 B.R. 743, 748 (Bankr. 9th Cir. 2020). Moreover, “‘checking

                                  18   only to see if the schedules were made in good faith’ does not require the bankruptcy court to find

                                  19   bad faith or that a debtor intentionally misrepresented her debts.” Id. (quoting Guastella v.

                                  20   Hampton, 341 B.R. 908, 918 (9th Cir. BAP 2006). “If it appears to be a legal certainty from the

                                  21   record that the claim is not as stated in the schedules, an actual ‘good faith’ inquiry may be

                                  22   unnecessary.” Id. at 748–49.

                                  23              In the instant case, Appellant filed his schedules on February 8, 2018, shortly after

                                  24   Appellant filed his Chapter 7 bankruptcy petition on January 25, 2018. Bankruptcy Trustee’s ER

                                  25   at 49–53. After Appellant filed a motion to convert to Chapter 13, objections to Appellant’s

                                  26   eligibility were made by the bankruptcy trustee and the Frazer Creditors. Id. at 21.

                                  27
                                                                                            7
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
                                          Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 8 of 11




                                   1          Appellant contends that the Frazer Creditors’ and bankruptcy trustee’s objections were not

                                   2   made in good faith. The Court disagrees. On Appellant’s Schedule E/F, where Appellant listed

                                   3   “Creditors Who Have Unsecured Claims,” Appellant listed unsecured debt totaling $430,000. Id.

                                   4   at 38, 49–53. Appellant’s unsecured debt included several of the Frazer Creditors. Id. at 52.

                                   5   However, Appellant omitted Alan Miller, one of the Frazer Creditors, from his Schedule E/F. Id.

                                   6   at 49–53. Furthermore, Appellant significantly understated the amounts that Appellant owed the

                                   7   Frazer Creditors on his Schedule E/F. Id. Although Appellant stated that he owed unsecured debt

                                   8   totaling $430,000, the Statement of Decision concluded that Appellant owed the Frazer Creditors a

                                   9   total of $1,163,224.00. Id. at 86. Thus, the Court concludes that the Frazer Creditors’ and

                                  10   bankruptcy trustee’s objections were made in good faith.

                                  11          Second, Appellant contends that the Bankruptcy Court erred in taking judicial notice of the

                                  12   January 24, 2018 Statement of Decision because it was a post-petition event. Appellant’s Br. at
Northern District of California
 United States District Court




                                  13   29–37. Under Federal Rule of Evidence 201(b), a court may take judicial notice of matters that are

                                  14   either “generally known within the trial court's territorial jurisdiction” or “can be accurately and

                                  15   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.

                                  16   201(b). A court “may take notice of proceedings in other courts, both within and without the

                                  17   federal judicial system, if those proceedings have a direct relation to matters at issue.” United

                                  18   States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.

                                  19   1992). However, to the extent any facts in documents subject to judicial notice are subject to

                                  20   reasonable dispute, courts cannot take judicial notice of those facts. See Lee v. City of Los Angeles,

                                  21   250 F.3d 668, 689 (9th Cir. 2001), overruled on other grounds by Galbraith v. County of Santa

                                  22   Clara, 307 F.3d 1119 (9th Cir. 2002).

                                  23          Appellant contends that the Bankruptcy Court erred in considering the January 24, 2018

                                  24   Statement of Decision because the January 24, 2018 Statement of Decision was a post-petition

                                  25   event. Appellant’s Br. at 37. In making this argument, Appellant relies on the Ninth Circuit’s

                                  26   decision in In re Slack. 187 F.3d 1070, 1073 (9th Cir. 1999). However, Slack is distinguishable.

                                  27
                                                                                         8
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
                                           Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 9 of 11




                                   1   Indeed, in Slack, a creditor asked the bankruptcy court to take judicial notice of a state court

                                   2   judgment that had not been entered before the petition was filed. Id. Accordingly, the Ninth

                                   3   Circuit concluded that it could not “consider the final judgment entered in the state court, after the

                                   4   petition was filed, in deciding the amount of debt owed by Slack.” Id.; accord In re Ho, 274 B.R.

                                   5   867, 873 (9th Cir. BAP 2002) (stating that Slack stands for the proposition that “postpetition

                                   6   events are irrelevant to whether a debt is liquidated on the date of filing bankruptcy”). By contrast,

                                   7   in the instant case, the Statement of Decision was entered one day before Appellant filed his

                                   8   petition for bankruptcy on January 25, 2018 and was thus not entered after Appellant’s petition

                                   9   was filed. See Bankruptcy Trustee’s ER 73–90. Thus, the Bankruptcy Court did not err in

                                  10   considering the January 24, 2018 Statement of Decision.

                                  11          The Bankruptcy Court did not err in concluding that Appellant’s debt to the Frazer
                                              Creditors was liquidated and noncontingent.
                                  12
Northern District of California




                                              Appellant next asserts that the Bankruptcy Court erred in concluding that Appellant’s debt
 United States District Court




                                  13
                                       to the Frazer Creditors was liquidated and noncontingent.1 The Court initially considers whether
                                  14
                                       the Bankruptcy Court erred in concluding that Appellant’s debt was liquidated then considers
                                  15
                                       whether the Bankruptcy Court erred in concluding that Appellant’s debt was noncontingent.
                                  16
                                              1. The Bankruptcy Court did not err in concluding that Appellant’s debt to the
                                  17             Frazer Creditors was liquidated.
                                  18          Appellant asserts that the Bankruptcy Court erred in concluding that Appellant’s debt to

                                  19   the Frazer Creditors was liquidated. Appellant’s Br. at 21–24. “A debt is liquidated if it is capable

                                  20   of ‘ready determination and precision in computation of the amount due.’” In re Fountain, 612

                                  21   B.R. at 749 (quoting Forstvedt v. Dow, 823 F.2d 305, 306 (9th Cir. 1987)). “The test for ‘ready

                                  22   determination’ is whether the amount due is fixed or certain or otherwise ascertainable by

                                  23   reference to an agreement or by a simple computation.” Id. (quoting In re Nicholes, 184 B.R. at

                                  24   89). “[A] dispute regarding liability does not necessarily render a debt unliquidated.” Slack v.

                                  25

                                  26   1
                                         In his appellate briefing, Appellant does not contest that Appellant’s debt to the Frazer Creditors
                                       is unsecured. Indeed, Appellant listed the debt to the Frazer Creditors (albeit in a smaller amount)
                                  27   as an unsecured debt on his Schedules E/F.
                                                                                         9
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
                                         Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 10 of 11




                                   1   Wilshire Ins. Co., 187 F.3d 1070, 1074 (9th Cir. 1999). “So long as a debt is subject to ready

                                   2   determination and precision in computation of the amount due, then it is considered liquidated and

                                   3   included for eligibility purposes under § 109(e), regardless of any dispute.” In re Fountain, 612

                                   4   B.R. at 749. “[I]f the amount of the debt is calculable with certainty, then it is liquidated for the

                                   5   purposes of § 109(e).” In re Slack, 187 F.3d at 1074–75.

                                   6          Appellant contends that Appellant’s debt to the Frazer Creditors is not liquidated because

                                   7   the sales proceeds of the condominiums at issue will determine Appellant’s liability. Appellant’s

                                   8   Br. at 23–24; Appellant’s Reply at 8–11. The Court disagrees. Indeed, the Statement of Decision

                                   9   specifically determined the amount of damages that Appellant had to pay to each of the Frazer

                                  10   Creditors. See In re Fountain, 612 B.R. at 750 (concluding that debt was liquidated because

                                  11   pending litigation was not about determining the amount of the debt). Accordingly, the amount of

                                  12   Appellant’s debt to the Frazer Creditors is calculable with certainty. Thus, the Court concludes
Northern District of California
 United States District Court




                                  13   that the Bankruptcy Court did not err in concluding that Appellant’s debt to the Frazer Creditors

                                  14   was liquidated.

                                  15          2. The Bankruptcy Court did not err in concluding that Appellant’s debt to the
                                                 Frazer Creditors was noncontingent.
                                  16
                                              Appellant next asserts that the Bankruptcy Court erred in concluding that Appellant’s debt
                                  17
                                       to the Frazer Creditors was noncontingent. Appellant’s Br. at 24–26; Appellant’s Reply at 11–13.
                                  18
                                       “A debt is contingent ‘when the debtor will be called upon to pay only upon the occurrence or
                                  19
                                       happening of an extrinsic event which will trigger the liability of the debtor to the alleged
                                  20
                                       creditor.’” In re Fountain, 612 B.R. at 748–49 (quoting In re Fostvedt, 823 F.2d at 306). “If ‘all
                                  21
                                       events giving rise to liability occurred prior to the filing of the bankruptcy petition,’ the claim is
                                  22
                                       not contingent.” Id. (quoting In re Nicholes, 184 B.R. at 88). “A dispute over liability for a claim
                                  23
                                       does not make the debt contingent.” Id. (quoting In re Nicholes, 184 B.R. at 89).
                                  24
                                              In the instant case, Appellant contends that Appellant’s debt to the Frazer Creditors is
                                  25
                                       contingent because Appellant’s liability is dependent upon the sale of the condominiums.
                                  26
                                       Appellant’s Br. at 24–26; Appellant’s Reply at 11–13. The Court disagrees and concludes that
                                  27
                                                                                          10
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
                                         Case 5:20-cv-05593-LHK Document 20 Filed 08/13/21 Page 11 of 11




                                   1   Appellant’s debt to the Frazer Creditors is not contingent. Indeed, the events that gave rise to

                                   2   Appellant’s liability to the Frazer Creditors occurred between 2005 and 2013, years prior to the

                                   3   filing of the Appellant’s bankruptcy petition in 2018. See Bankruptcy Trustee’s ER at 74–79

                                   4   (Statement of Decision, finding Appellant liable based on events that occurred between 2005 and

                                   5   2013). Accordingly, Appellant’s debt to the Frazer Creditors is not contingent. See In re Fountain,

                                   6   612 B.R. at 749 (rejecting the debtor’s argument that her debt was contingent because “all of the

                                   7   events giving rise to Debtor’s liability on the note arose pre-petition”). Thus, the Court concludes

                                   8   that the Bankruptcy Court did not err in concluding that Appellant’s debt to the Frazer Creditors

                                   9   was liquidated and noncontingent.

                                  10   IV.    CONCLUSION
                                  11          For the foregoing reasons, the Court AFFIRMS the Bankruptcy Court’s order denying

                                  12   Appellant’s motion to convert to Chapter 13.
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.

                                  14

                                  15   Dated: August 13, 2021

                                  16                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                        11
                                  28   Case No. 20-CV-05593-LHK
                                       ORDER AFFIRMING BANKRUPTCY COURT’S ORDER DENYING APPELLANT’S MOTION TO CONVERT
                                       TO CHAPTER 13
